﻿This year’s general debate began
with a Declaration by world leaders that our collective
response to all challenges must be guided by the rule
of law (resolution 67/1). Palau is very proud to join in
that Declaration, as our national story is inextricably
linked with the international rule of law. Not long
ago, Palau emerged as the last United Nations Trust
Territory, granted independence after more than 100
years and four successive colonial administrations. Our
unique road to freedom left us with a lasting legacy: a
strong partnership with the United States of America
and a constitution that guarantees the Palauan people
the rights and freedoms enshrined in the Universal
Declaration of Human Rights.
Through independence, we have preserved our
heritage, our culture and our environment. That
preservation was marked this year by UNESCO’s
designation of the Rock Islands of Palau as 2012’s only
natural and cultural world heritage site. And, just last
year, the United Nations Development Programme
ranked Palau forty-ninth in the world in its Human
Development Index, a composite measure of life
expectancy, health, educational attainment and living
standards. We are very proud of that ranking for this
small, new country. It is a tribute to Palau’s success.
Having gained so much, Palau has worked to give
back to the international community and to make the
world a better place. Palau proudly deployed officers as
peacekeepers in Timor-Leste and the Solomon Islands,
and continues to do so today in Darfur.
Upon first taking its United Nations seat, Palau
focused its energies on the odious practice of deep-sea
bottom trawling. And though it has taken some time
and considerable buy-in from others, the two consensus
resolutions 61/105 and 66/68 show that we can help
protect vulnerable deep-sea marine ecosystems and
biodiversity on a global scale.

In 2009, from this rostrum, Palau’s President,
Johnson Toribiong, launched the first volley in an effort
to save the world’s dwindling shark populations. He
declared the world’s first shark sanctuary in his general
debate address. The ocean’s vitality depends on healthy
shark populations. So we are grateful that States and
territories from across the globe have joined Palau in
committing to nurture shark sanctuaries. Today, almost
2 million square miles of ocean — an area approximately
nine times the size of Palau’s waters — are safe for
sharks.
Palau was also the first to sound the alarm on the
security impacts of climate change. With our Pacific
brothers and sisters, we moved early on to declare
climate change a security issue that demands the special
attention of every organ of the United Nations system.
That was a new and different way of thinking about
the problem. Some sceptically questioned whether Blue
Helmets would be able to hold back the rising tides.
But 18 months after we began, the Assembly
adopted consensus resolution 63/281, inviting the
relevant organs of the United Nations to intensify
their efforts to consider and address climate change,
including its possible security implications. That call
was heeded by Germany, when it took up the issue last
July as President of the Security Council. Thanks to
Germany’s efforts, as well as those of others on the
Council, we now have a historic presidential statement
highlighting the potential risks of climate change to
international peace and security.
Germany’s statement and resolution 63/281 have
not stemmed the rising tides, but they have helped to
change the way we understand and discuss climate
change. No longer can anyone question the impact of
climate change on energy security, on food security, on
water security or indeed on our territorial integrity. No
longer can anyone deny that rising seas and oppressive
droughts are displacing people across the globe. As
the United States Permanent Representative said
at last year’s Council meeting, to deny the security
implications of climate change would be pathetic.
The world has reached a crossroads on sustainable
development. We have recently concluded discussions
at the United Nations Conference on Sustainable
Development and will soon delineate new sustainable
development goals, focusing again on small island
developing States. For Palau, that crossroads is an
opportunity to better integrate healthy oceans and
fisheries into the regulatory development framework.
Sustainable fisheries are Palau’s lifeblood. For
Palau, it has always been, and continues to be, a blue
economy or no economy. That is why we have limited
purse seine fishing, agreed with our neighbours to
close the doughnut holes between our jurisdictions, and
implemented an innovative vessel day scheme strategy
through the parties to the Nauru Agreement. That is
also why we have conserved 58 per cent of our in-shore
marine area through the Protected Areas Network,
banned bottom trawling and declared the world’s first
shark sanctuary.
We were honoured this year that the Protected Areas
Network Act and the Shark Haven Act received the 2012
Future Policy Award for outstanding maritime policy
and for contributing most effectively to the sustainable
management of the world’s oceans and coasts for the
benefit of current and future generations. We thank the
World Future Council, the Convention on Biological
Diversity, the Food and Agriculture Organization of
the United Nations, the Okeanos Foundation for the Sea
and the Global Environmental Facility for conferring
their generous recognition and support through that
award.
Palau champions three straightforward principles
for global fisheries. First, global fisheries should be
fair. If distant-water vessels want to come for fish that
traverse Palau’s waters, they should respect our laws.
They should fish within our limits and recognize our
right to realize the benefits of our natural resources.
Illegal fishing is tantamount to piracy; it robs us of our
livelihoods and undermines our security.
Secondly, global fisheries should be sustainable.
We should use every means at our disposal to achieve
stock levels that will ensure healthy fisheries for
the long term. That includes closing fisheries when
necessary.
Thirdly, global fisheries should be accountable.
Reports show that 87 per cent of global fish stocks
are now fully exploited or overexploited. Those are
the worst numbers on record. Regional fisheries
management organizations, which stand in the shoes of
the General Assembly, should do better and should be
more transparent. We are encouraged that negotiations
this year enabled the resolution on sustainable fisheries
(resolution 66/88) to better reflect those three principles.  Palau is pleased to report on the success of a number
of key domestic initiatives, which we have previously
raised in the general debate. Palau has taken innovative
steps to reduce our emissions by solarizing our airport,
our Government buildings and our highways. By
2020, we will generate 20 per cent of our energy from
renewable sources. We have also created a successful
green mortgage programme to assist the financing of
greener homes. That programme, which began with
a small amount of financing from Italy, was recently
the subject of a workshop among 13 regional financing
institutions, with plans for expansion throughout the
Pacific.
Palau is also working to connect itself to the
world — literally. It is inconceivable to many of us here
in New York, but Palau remains without broadband
Internet. That means that no Palauan can watch
the streaming video of this speech. The Broadband
Commission of the International Telecommunication
Union tells us that broadband access is a prerequisite
to achieving the Millennium Development Goals and
that a 10 per cent increase in broadband penetration
increases a developing country’s gross national product
by 1.4 per cent. We are sure that a 100 per cent increase
would fundamentally improve Palauan health, business
and civic engagement. We continue to seek partners
that might help Palau to reach that goal.
Last year Palau underwent its Human Rights
Council Universal Periodic Review. The most repeated
recommendation by Human Rights Council members
was that we should establish a national human rights
institution. With the help of new partners, we are
translating human rights conventions into Palauan,
bringing the lessons of international human rights into
Palauan schools, harmonizing our national legislation,
regulations and practices with the international human
rights instruments, and supporting human rights
programmes and services in Palau through that formal
institution.
All those activities have been complemented by
the outstanding work being done to remove explosive
remnants of Second World War from Palau. As President
Toribiong stated from this rostrum last year, many of
those explosives are still live and are being discovered
near our schools, roads and utilities. With the help of
our partners, much of this unexploded ordnance is being
destroyed. We hope that anyone interested in our efforts
will attend our upcoming regional workshop in October
to see first-hand the successful model of cooperation
between Palau’s Government, non-governmental
organizations, donors and the local community that is
eradicating that scourge from our midst.
We would like to express our gratitude for the
strong support and friendship of our partners for
helping to get those and other important projects off
the ground. Palau thanks especially the United States,
Japan, Australia and the Republic of China (Taiwan).
Palau continues to believe that Taiwan’s meaningful
participation in the United Nations system will help to
further promote the system’s efficacy, goals and ideals,
including those of the International Civil Aviation
Organization and the United Nations Framework
Convention on Climate Change (UNFCCC).
Palau very much appreciates the President’s
choice of “Bringing about adjustment or settlement
of international disputes or situations by peaceful
means” as the theme for this year’s general debate. It is
as important as ever that we commit to upholding the
peace and condemn violence wherever it occurs. To that
end, Palau condemns in the strongest possible terms the
recent attacks on the diplomatic premises in the Middle
East. We agree with President Obama that such attacks
are “an assault on the very ideals upon which the United
Nations was founded” (A/67/PV.6,  p.  11). We must be
vigilant in protecting all diplomatic missions, wherever
they may be.
Closer to our shores in the Pacific, Palau is also
hopeful that tensions in the East China Sea will
dissipate, and that all of our neighbours can engage in a
more peaceful dialogue.
Secretary-General Ban Ki-moon cautioned the
world last week that we are wilfully blind when it
comes to climate change. We are awash in reports
telling us that the situation is dire. We have experienced
more than 100 consecutive months of temperatures
above global averages. Nine of the 10 warmest years
on record have occurred since the year 2000. Arctic
sea ice is at its lowest level in recorded history. Coral
reefs are disappearing at an alarming rate. Now, buried
in the recent report of the Intergovernmental Panel on
Climate Change regarding the management of risk is
advice to policymakers in small island States that, in
certain cases, they may wish to consider relocating their
populations. We assure the members of the Assembly
that Palau has no intention of moving its people. Our
islands are their home. They are the essence of Palau’s
very being. I can state with every confidence that Palau will pursue every legitimate recourse available before
we concede hope.
The current situation at the UNFCCC is
unacceptable. After more than 20 years of negotiations,
we are running out of creative ways to say that countries
are being destroyed. Sadly, it seems that the most
vulnerable countries have become acceptable collateral
damage. The world knows the causes of climate change.
It is within our grasp to effect a solution. No army
stands in our way. If something is not done soon, all
the good, hard work to which Palau and the other island
nations of the world have dedicated themselves will be
for naught.

In conclusion, we know that the times we live in
are turbulent, but we must heed our leaders’ call to be
guided by the Charter of the United Nations and the
international rule of law. Palau will continue to do
its part by being a moral voice for what is right, and
hopefully, a model global citizen.